UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IOU CENTRAL, INC.,
                                Plaintiff,
                                                                     21-CV-3400 (JPO)
                     -v-
                                                                           ORDER
 MOHAMMAD A. MAHMUD, et al.,
                  Defendants.


J. PAUL OETKEN, District Judge:

       Defendants were served on June 1, 2021. (Dkt. No. 31.) However, no appearance has

been entered on Defendant’s behalf. Plaintiff has not moved for a default judgment.

       Plaintiff is directed to notify the Court whether it intends to move for default judgment,

or if it has received any communication from Defendant or its counsel regarding an appearance.

       If Plaintiff fails by July 14, 2021 to either (1) file a letter concerning the status of the

case, or (2) move for default judgment against Defendant, the action may be dismissed for failure

to prosecute.

       Plaintiff is directed to serve a copy of this order by mail on Defendant.

       SO ORDERED.

Dated: June 30, 2021
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
